Citation Nr: 0124435	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a higher rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied a rating higher than 50 
percent for PTSD, and a rating higher than 20 percent for a 
duodenal ulcer, and which denied a TDIU.

In a September 2001 statement, the veteran's representative 
appears to assert on the veteran's behalf a claim of 
entitlement to service connection for a heart condition 
secondary to service-connected PTSD.  The Board refers this 
matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD causes severe 
occupational and social impairment manifested by anxiety, 
depression, panic attacks, social phobia, poorly controlled 
anger, sleep impairment, agoraphobia and hypervigilence, but 
not by obsessional rituals interfering with routine 
activities, intermittently illogical, obscure, irrelevant, 
circumstantial, circumlocutory, or stereotyped speech, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty understanding complex commands, or 
impaired judgment and abstract thinking.

3.  The veteran's service-connected duodenal ulcer is 
manifested by slight tenderness, possible active ulceration 
of the duodenal bulb with surrounding edema and mild 
gastroesophageal reflux, but not by pain only partially 
relieved by standard ulcer therapy, recurrent hematemesis or 
melena, manifestations of anemia and weight loss, or by at 
least four incapacitating episodes a year averaging at least 
10 days duration.

4.  The veteran is service connected for PTSD which, 
following the RO's implementation of this decision, will be 
evaluated as 70 percent disabling and for a duodenal ulcer, 
currently evaluated as 20 percent disabling, for a combined 
total disability rating of 80 percent.

5.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159 and 3.326(a); 38 C.F.R. Part 
4, including § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for an evaluation higher than 20 percent for 
a duodenal ulcer have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.159 and 3.326(a); 38 C.F.R. Part 4, including § 4.114, 
Diagnostic Code 7305 (2001).

3.  A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.340, 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD and a duodenal ulcer because the 
disorders are more disabling than contemplated by the current 
disability ratings.  The veteran also contends that his 
service-connected disabilities prevent him from getting or 
keeping substantially gainful employment.

The Board finds that VA has met its duty to assist the 
veteran to develop these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  During the pendency of the 
appeal, the RO has provided the veteran with a Statement of 
the Case (SOC) and Supplemental SOCs including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records, private and VA medical records, including 
reports of VA examinations during the pendency of this 
matter, and other records, if any, which the veteran 
identified as pertinent to the claim.

Evaluation issues

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

PTSD

The veteran was service connected for PTSD by a January 1999 
rating decision which also assigned a 50 percent disability 
rating pursuant to DC 9411.  Under 38 C.F.R. § 4.130, DC 
9411, PTSD is evaluated as follows for the 50, 70 and 100 
percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Among the earliest evidence of PTSD is a report of a November 
1997 VA examination in which the veteran complained of 
irritability, quick temper, anxiety, social avoidance, sleep 
impairment and depression.  He also stated that he had lived 
alone since his wife left him in 1976, after more than 20 
years of marriage, and that he had not seen her since.  
Neither had he had much contact with his three daughters.  
The veteran did report some limited social contacts, leisure 
activities and a work history which included at least three 
jobs which he had held for ten or more years.  Objective 
findings included good personal hygiene, slow and lethargic 
but otherwise normal speech, agitation, depression, absence 
of hallucinations or delusions, suicidal or homicidal 
ideations or a thought disorder, full orientation and slight 
memory deficiency.  The examiner diagnosed mild PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
61.

Subsequent VA examination reports note complaints and 
findings essentially similar to those noted in November 1997.  
However, although examiners identified similar objective 
manifestations of the veteran's PTSD, their characterizations 
of the severity of the veteran's disability appear 
inconsistent.  For example, a psychiatrist who examined the 
veteran in December 1999 assigned a GAF score of 50 - 55, 
without otherwise describing the severity of PTSD disability.  
In April 2000, after the veteran reported having lost jobs 
and employment opportunities because of his anger, an 
examining psychologist opined that the veteran's biggest 
PTSD-related problem was poor interpersonal relations.  After 
noting that there had been little change in symptomatology 
since the December 1999 examination, the examiner assigned a 
GAF score of 40, characterized as indicating "major 
impairment in occupational functioning, social relationships, 
mood and judgment."  A psychiatrist who examined the veteran 
in March 2001 assigned a GAF score of 50 - 55, without 
otherwise describing the severity of PTSD disability.

VA treatment records from June 1996 to June 2001 also appear 
to show inconsistent characterizations of the severity of the 
veteran's PTSD disability.  In December 1997, a counseling 
therapist found the veteran to have been depressed, and noted 
that the veteran reported getting along better with his dogs 
than with people.  A notation from January 1998 states that 
the veteran reported impaired sleep and that he had worked 
only at jobs which limited interaction with others because of 
his inability to accept supervision, criticism or close 
scrutiny.  A treating psychiatrist described the veteran's 
PTSD impairment as moderately severe in January 1998.  This 
psychiatrist noted the same assessment in May 1998 and 
assigned a GAF score of 50 - 55.  In a November 1999 
treatment note, a psychiatrist listed symptoms including 
anxiety, panic attacks, social phobia, poorly controlled 
anger, sleep impairment and hypervigilence.  The note 
describes the veteran's PTSD both as "moderately severe" and 
as causing "severe impairment of social and industrial 
adaptability" which rendered the veteran "not capable of 
obtaining or sustaining substantial gainful employment."  The 
GAF score was 40.  The psychiatrist found agoraphobia and 
articulated similar conclusions in treatment notes from 
February, August and November 2000 and April and June 2001.

The Board finds that the record presents a close case as to 
whether the veteran's PTSD warrants a rating higher than the 
current 50 percent evaluation.  Medical evidence shows PTSD 
manifestations including anxiety, depression, panic attacks, 
social phobia, poorly controlled anger, sleep impairment, 
agoraphobia and hypervigilence.  There is no objective 
evidence of some symptomatology consistent with the next 
higher 70 percent rating, including obsessional rituals 
interfering with routine activities, intermittently 
illogical, obscure or irrelevant speech, spatial 
disorientation or neglect of personal appearance and hygiene.  
Indeed, the record fails to show some symptomatology 
consistent even with the veteran's current 50 percent rating, 
including circumstantial, circumlocutory, or stereotyped 
speech, difficulty understanding complex commands, and 
impaired judgment and abstract thinking.  Characterizations 
of the severity of the veteran's PTSD impairment are 
inconsistent, with GAF scores ranging from 61 to 40 and 
descriptions ranging from mild to severe.

Notwithstanding the foregoing, the Board finds that the 
determinative evidence in this case should be medical records 
prepared by the veteran's VA treating psychiatrist beginning 
in 1997.  The Board finds that the psychiatrist is likely to 
have the most reliable insight into the severity of the 
veteran's PTSD disability because the records document years 
of frequent and extended contact with the veteran.  Beginning 
in at least November 1999, these records include notations 
that PTSD impaired the veteran to the extent that he was 
unable to work, and consistently include GAF scores of 40.  
This score is consistent with major functional impairment 
consistent with social avoidance, neglect of family and 
inability to work.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994), adopted by the VA at 38 C.F.R. §§ 4.125 
and 4.126.  Although the veteran clearly does not display all 
symptomatology consistent with either a 70 percent rating or 
even the current 50 percent rating, the Board finds that a 
credible medical expert has determined that the demonstrated 
symptoms are sufficiently pronounced as to render the veteran 
severely disabled.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that a 70 percent rating 
most closely corresponds to the severity of the veteran's 
PTSD symptomatology under DC 9411.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7.

Duodenal ulcer

The veteran was service connected for a duodenal ulcer by an 
October 1951 rating decision which also assigned a 20 percent 
disability rating pursuant to DC 7305.  Under 38 C.F.R. 
§ 4.114, DC 7305, pertaining to a duodenal ulcer, a 60 
percent disability rating is warranted for severe symptoms 
consisting of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite health impairment; a 40 percent disability rating is 
warranted for moderately severe symptoms consisting of health 
impairment manifested by anemia and weight loss or by at 
least four incapacitating episodes a year averaging at least 
10 days duration; a 20 percent disability rating is warranted 
for moderate symptoms consisting of either two or three 
episodes a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and; a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year.

The veteran underwent a VA stomach and duodenal examination 
in March 1999, about two months after claiming worsening 
duodenal ulcer symptoms.  The veteran reported loss of 30 
lbs. over the past year and a half, indigestion, 
regurgitation about once a month after eating, sensitivity to 
greasy and spicy foods, infrequent constipation and melena 
(once a year), abdominal cramping and absence of nausea and 
hypoglycemic symptoms.  Physical examination disclosed slight 
abdominal tenderness upon deep palpation, absence of anemia 
and a weight of 161 lbs.  An upper gastrointestinal 
radiological examination disclosed a 5mm diverticulum, 
duodenal bulb deformity and no duodenal ulceration filling 
defect.

The veteran underwent a VA general medical examination in 
December 1999, during which he reported weight fluctuations 
between 150 and 186 lbs., depending upon the severity of his 
ulcer symptoms.  The veteran also reported daily indigestion, 
about two weeks of incapacitating abdominal discomfort about 
four times a year and recurring constipation.  At the time of 
the examination he weighed 165 pounds and was not found to be 
anemic.  Findings also included a soft abdomen with slight 
tenderness, active bowel sounds and absence of organomegaly.

During VA examination in March 2001, the veteran articulated 
complaints essentially similar to those already described.  
Examination and upper gastrointestinal series findings 
included possible active ulceration of the duodenal bulb with 
surrounding edema, mild gastroesophageal reflux and no signs 
of anemia.

Although VA treatment records from this period note that the 
veteran took medication for his duodenal ulcer, they do not 
show treatment for this disorder.  The most recent treatment 
records show that the veteran weighed 176 lbs. in April 2001 
and 174 lbs. in June 2001.  Other VA treatment records show 
the veteran's weight to have varied between 145 and 168 lbs. 
from January 1993 to November 1997.

Evidence of record does not support an evaluation higher than 
40 percent for the veteran's duodenal ulcer.  There is no 
objective evidence establishing that the veteran has either 
anemia or weight loss.  Except for the veteran's own 
statements, neither is there medical evidence confirming 
recurrent incapacitating episodes or other evidence 
sufficient to meet criteria for a higher disability rating 
for a duodenal ulcer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993) (holding that lay persons are not competent to 
offer medical opinions).  Based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for a 
duodenal ulcer and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In this appeal the Board has considered clinical 
manifestations of the disabilities at issue, including 
effects upon the veteran's earning capacity and ordinary 
daily life.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
Board also has considered all potentially applicable DC 
provisions.  In the future a higher rating may be appropriate 
if manifestations of the veteran's disability worsen.  See 38 
C.F.R. § 4.1.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Total disability rating based upon individual unemployability

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (2001).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2001).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

The veteran currently is service connected for PTSD, now 
evaluated as 70 percent disabling and for a duodenal ulcer, 
evaluated as 20 percent disabling, with a combined total 
disability rating of 80 percent.  Therefore, he satisfies the 
minimum percentage threshold for individual unemployability.  
See 38 C.F.R. § 4.16(a).  The question remains, however, 
whether the disability renders him unable to obtain and 
retain substantially gainful employment.  Determination of a 
veteran's capacity to engage in substantially gainful 
employment requires consideration of specific facts presented 
by each case, as follows:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
Furthermore, the veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. at 529.  
The VA considers level of education, special training and 
previous work experience, but not age or impairment caused by 
nonservice-connected disabilities when determining whether a 
veteran is unemployable.  38 C.F.R. §§ 3.341, 4.16, 4.19.

There is ample evidence in this case to establish the 
veteran's entitlement to a TDIU.  According to his 
application the veteran finished sixth grade with no 
additional education, and he last worked as a long-haul 
trucker in 1993.  Many psychiatric treatment progress notes 
(including those from November 1999, February, May and August 
2000 and April and June 2001) by the veteran's treating 
psychiatrist state that one or both of the veteran's service-
connected disorders render him "incapable of obtaining or 
sustaining substantial gainful employment."  A VA 
psychologist who examined the veteran in April 2000 confirmed 
that "it does not appear that [the veteran] could perform 
work that would produce sufficient income to be other than 
marginal."  There is no similarly credible medical or other 

evidence contradicting these expert medical opinions.  
Therefore, the Board finds that the veteran is entitled to a 
TDIU.


ORDER

Entitlement to a 70 rating for PTSD is granted.

Entitlement to a rating higher than 20 percent for a duodenal 
ulcer is denied.

Entitlement to a TDIU is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

